Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Heather Kleinhardt, Registration No. 72,784 on 03/10/2022.

The claims have been amended as the following:
1.	(Currently Amended) A method for window adjustment, applied in a mobile terminal, the method comprising:
monitoring touch information on a display interface of the mobile terminal when the mobile terminal has an application displayed in a free window in a Freeform mode, wherein, in the Freeform mode, two interfaces of two applications are simultaneously displayed on a display screen of the mobile terminal;
determining a free window corresponding to the touch information and determining an angle between a sliding direction of a first contact and a sliding direction of a second contact, in response to the 
performing a zooming operation or a moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact,

selecting a point from the free window, and setting the point as a reference point, wherein a position of the reference point remains unchanged relative to the display interface while the free window is being zoomed,
wherein selecting the point from the free window, and setting the point as the reference point comprises:
calculating a distance from an initial position of the first contact to each border line of the free window and a distance from an initial position of the second contact to each border line of the free window, obtaining a plurality of distances, and determining whether a minimum distance of the plurality of distances is less than a preset value;
determining an initial position that corresponds to the minimum distance, wherein the determined initial position is or the initial position of the second contact
determining a border line of the free window that corresponds to the minimum distance; 
setting a perpendicular foot, wherein the perpendicular foot is set using the determined initial position and the determined border line; and
setting a center point of a line connecting the initial position of the first contact and the initial position of the second contact as the reference point in response to the minimum distance being greater than or equal to the preset value.

2.	(Previously presented) The method according to claim 1, wherein the performing a zooming operation or a moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact, comprises:

performing a zooming-in operation on the free window in response to the distance between the first contact and the second contact increasing, wherein zoom-in times of the free window is determined based on a value of the change in the distance between the first contact and the second contact; and
performing a zooming-out operation on the free window in response to the distance between the first contact and the second contact decreasing, wherein zoom-out times of the free window is determined based on the value of the change in the distance between the first contact and the second contact.

3.	(Previously presented) The method according to claim 2, wherein the performing a zooming operation or a moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact, further comprises:
performing the moving operation on the free window in response to the angle between the sliding direction of the first contact and the sliding direction of the second contact being within a second preset range, wherein a direction of the moving operation is one of the sliding direction of the first contact and the sliding direction of the second contact.

4.	(Previously presented) The method according to claim 1, wherein the method further comprises:
after the monitoring touch information on a display interface of the mobile terminal, determining the free window corresponding to the touch information and performing the zooming operation on the free window corresponding to the touch information, in response to the monitored touch information being presence of the first contact and the second contact and presence of one of the sliding information of the first contact and the sliding information of the second contact.


monitoring a change in a distance between the first contact and the second contact in response to the monitored touch information being the presence of the first contact and the second contact and the presence of sliding information of one of the first contact and the second contact;
performing a zooming-in operation on the free window in response to the distance between the first contact and the second contact increasing, wherein zoom-in times of the free window is determined based on a value of the change in the distance between the first contact and the second contact; and
performing a zooming-out operation of the free window in response to the distance between the first contact and the second contact decreasing, wherein zoom-out times of the free window is determined based on the value of the change in the distance between the first contact and the second contact.

6.	(Original) The method according to claim 2, wherein the performing a zooming-in operation on the free window comprises:
performing the zooming-in on the free window, remaining a form of content displayed in the free window unchanged; or
performing the zooming-in operation on the free window and the content displayed in the free window simultaneously.

7.	(Previously presented) The method according to claim 1, wherein the determining a free window corresponding to the touch information, comprises:
setting a free window corresponding to an area where one of the first contact or the second contact is located as the free window corresponding to the touch information.

8-9.	(Canceled)

10.	(Original) The method according to claim 1, wherein the method further comprises: 
switching the application into being displayed in the free window mode in response to the application of the mobile terminal being displayed in a mode other than the free window mode and a preset triggering condition being detected.

11.	(Currently Amended) A mobile terminal, comprising a non-transitory memory, a processor, and a computer program stored in the non-transitory memory and operable on the processor, wherein the processor is configured to execute the computer program to perform operations of:
monitoring touch information on a display interface of the mobile terminal when the mobile terminal has an application displayed in a free window in a Freeform mode, wherein, in the Freeform mode, two interfaces of two applications are simultaneously displayed on a display screen of the mobile terminal;
determining a free window corresponding to the touch information and determining an angle between a sliding direction of a first contact and a sliding direction of a second contact, in response to the 
performing a zooming operation or a moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact,
wherein before performing the zooming operation or the moving operation on the free window corresponding to the touch information, the method further comprises:
selecting a point from the free window, and setting the point as a reference point, wherein a position of the reference point remains unchanged relative to the display interface while the free window is being zoomed, 
wherein selecting the point from the free window, and setting the point as the reference point comprises:
calculating a distance from an initial position of the first contact to each border line of the free window and a distance from an initial position of the second contact to each border line of the free window, obtaining a plurality of 
determining an initial position that corresponds to the minimum distance, wherein the determined initial position is or the initial position of the second contact 
determining a border line of the free window that corresponds to the minimum distance; 
setting a perpendicular foot, wherein the perpendicular foot is set using the determined initial position and the determined border line; and
setting a center point of a line connecting the initial position of the first contact and the initial position of the second contact as the reference point in response to the minimum distance being greater than or equal to the preset value.

12.	(Previously presented) The mobile terminal according to claim 11, wherein while performing the zooming operation or the moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact, the processor is configured to execute the computer program to further perform operations of:
monitoring a change in a distance between the first contact and the second contact in response to the angle between the sliding direction of the first contact and the sliding direction of the second contact being within a first preset range;
performing a zooming-in operation on the free window in response to the distance between the first contact and the second contact increasing, wherein zoom-in times of the free window is determined based on an amplitude of the change in the distance between the first contact and the second contact; and
performing a zooming-out operation on the free window in response to the distance between the first contact and the second contact decreasing, wherein zoom-out times of the free 

13.	(Previously presented) The mobile terminal according to claim 12, wherein while performing the zooming operation or the moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact, the processor is configured to execute the computer program to further perform operations of:
performing the moving operation on the free window in response to the angle between the sliding direction of the first contact and the sliding direction of the second contact being within a second preset range, wherein a direction of the moving operation is either one of the sliding direction of the first contact and the sliding direction of the second contact.

14.	(Previously presented) The mobile terminal according to claim 11, wherein after monitoring touch information on the display interface of the mobile terminal, the processor is configured to execute the computer program to further perform operations of:
determining the free window corresponding to the touch information and performing the zooming operation on the free window corresponding to the touch information, in response to the monitored touch information being presence of the first contact and the second contact and presence of one of the sliding information of the first contact and the sliding information of the second contact.

15.	(Previously presented) The mobile terminal according to claim 13, wherein while performing the zooming operation on the free window corresponding to the touch information, in response to the monitored touch information being presence of the first contact and the second contact and presence of one of the sliding information of the first contact and the sliding information of the second contact, the processor is configured to execute the computer program to further perform operations of:
monitoring a change in a distance between the first contact and the second contact in response to the monitored touch information being the presence of the first contact and the 
performing a zooming-in operation on the free window in response to the distance between the first contact and the second contact increasing, wherein zoom-in times of the free window is determined based on a value of the change in the distance between the first contact and the second contact; and
performing a zooming-out operation of the free window in response to the distance between the first contact and the second contact decreasing, wherein zoom-out times of the free window is determined based on the value of the change in the distance between the first contact and the second contact.

16.	(Original) The mobile terminal according to claim 12, wherein while performing the zooming-in operation on the free window, the processor is configured to execute the computer program to further perform operations of:
performing the zooming-in on the free window, remaining a form of content displayed in the free window unchanged; or
performing the zooming-in operation on the free window and the content displayed in the free window simultaneously.

17.	(Previously presented) The mobile terminal according to claim 11, wherein while determining the free window corresponding to the touch information, the processor is configured to execute the computer program to further perform operations of:
setting a free window corresponding to an area where one of the first contact or the second contact is located as the free window corresponding to the touch information.

18-19.	(Canceled)

20.	(Currently Amended) A non-transitory computer-readable storage medium, having a computer program stored, wherein the computer program is capable of being executed by one or more processors to perform operations of:

determining a free window corresponding to the touch information and determining an angle between a sliding direction of a first contact and a sliding direction of a second contact, in response to the 
performing a zooming operation or a moving operation on the free window corresponding to the touch information based on the angle between the sliding direction of the first contact and the sliding direction of the second contact,
wherein before performing the zooming operation or the moving operation on the free window corresponding to the touch information, the method further comprises:
selecting a point from the free window, and setting the point as a reference point, wherein a position of the reference point remains unchanged relative to the display interface while the free window is being zoomed,
wherein selecting the point from the free window, and setting the point as the reference point comprises:
calculating a distance from an initial position of the first contact to each border line of the free window and a distance from an initial position of the second contact to each border line of the free window, obtaining a plurality of distances, and determining whether a minimum distance of the plurality of distances is less than a preset value;
determining an initial position that corresponds to the minimum distance, wherein the determined initial position is or the initial position of the second contact
determining a border line of the free window that corresponds to the minimum distance; 
setting a perpendicular foot, wherein the perpendicular foot is set using the determined initial position and the determined border line; and
setting a center point of a line connecting the initial position of the first contact and the initial position of the second contact as the reference point in response to the minimum distance being greater than or equal to the preset value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).